DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 4-21 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 (now claims 1 and 4-8), in the reply filed on July 20, 2020, is acknowledged.

Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 has been amended to recite the vicinity region that ranges from “an interface with the transparent substrate” which is indefinite.  It is not clear what the interface comprises.  Perhaps the claim should be amended to recite the interface relative to the thin film to clarify.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto (US 2016/0377975) or Okubo (US 2015/0198873) in view of Suzuki (US 2015/0079502).
Matsumoto teaches a mask blank.  Paragraph 0072 teaches the thin film on the substrate to be a phase shift film as recited in claim 6 of the current application.  Paragraph 0074 teaches that the thin film comprises metal, silicon and nitrogen.  Paragraph 0077 teaches that the metal to metal/silicon ratio is set to be less than 4% which meets the recitations of claim 1.  Paragraph 0081 teaches that a light shielding film on the phase shift film as recited in claim 7.  Paragraph 0083 teaches that the light shielding film can comprise chromium as recited in claim 8.
Okubo teaches a mask blank.  Paragraph 0058 teaches the thin film on the substrate comprising silicon, metal and nitrogen as recited in claim 1 of the current application.  Paragraph 0064 teaches that the metal to metal/silicon is not less than 9% and not more than 35% which meets the recitations of claim 1.  Paragraph 0074 teaches applying a layer comprising chromium as recited in claim 8.  
Claim 4 define portions of the mask blank.  Claims 1, 5 and 6 define features based on the secondary ion mass spectrometry which will vary depend on the conditions used.
Suzuki teaches the use of secondary ion mass spectrometry in identifying defects in a mask blank.  Paragraphs 0053-0085 discuss the process.  Paragraph 0013 teaches that the thin film can comprise metal and silicon.  Paragraph 0053 teaches studying the mask blank using the spectrometry.  Paragraph 0067 teaches conditions of the spectrometry.


Response to Amendment and Arguments
The mask blank itself with the thin film is what is being claimed.  Applicant has chosen to use the ratio of content and secondary ion mass spectrometry to define the material.
	The reference, Suzuki, provided by Applicant has been used for its teachings of secondary ion mass spectrometry in analysis of thin films on mask blanks.  Applicant has chosen to define the mask blank by a chemical analysis.  Applicant admits that the prior art cited by the examiner teaches the ratio of content recited in the claims.  It is not clear the intention of the secondary ion mass spectrometry as far as further defining the material and not process features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737